PRESS RELEASE FOR IMMEDIATE RELEASE CONTACT:Alison Griffin July 22, 2008 (804) 217-5897 DYNEX CAPITAL, INC.ANNOUNCES SECOND QUARTER 2008 RESULTS GLEN ALLEN, Va. Dynex Capital, Inc. (NYSE: DX) reported its results today for the second quarter of 2008.The Company reported net income to common shareholders of $3.3 million for the quarter ended June 30, 2008, versus net income to common shareholders of $1.7 million for the same quarter last year.Basic net income per common share was $0.27 and fully diluted net income per common share was $0.26, an increase of $0.13 and $0.12 per common share, respectively, over basic and fully diluted net income per common share of $0.14 for the same period last year. Net income to common shareholders for the six-month period ended June 30, 2008 was $7.6 million, versus net income to common shareholders of $2.6 million for the same period last year. Basic net income per common share was $0.63 and fully diluted net income per common share was $0.59 for the six-month period ended June 30, 2008, compared to basic and fully diluted net income per common share of $0.22 for the same period last year. Book value per common share was $8.24 at June 30, 2008, versus $8.07 at March 31, 2008, and $8.22 at December 31, 2007.Adjusted common equity book value, a non-GAAP measure reflecting investment assets and related borrowings and other obligations at their fair values based on anticipated cash flows from the assets less the associated cash requirements for the borrowings, and discounted at estimated market rates, was $7.42 per common share at June 30, 2008 versus $7.21 at March 31, 2008 and $8.00 at December 31, 2007.Reflecting the derecognition of the mortgage servicing obligations as discussed below, at July 1, 2008, book value per common share was $8.52 and adjusted common equity book value per common share was $7.70. A reconciliation of common equity book value to adjusted common equity book value per share at December 31, 2007, June 30, 2008, and July 1, 2008 is included at the end of this press release. The
